          Case 16-13433-BFK             Doc Filed 08/08/19 Entered 08/08/19 15:03:32                          Desc Main
                                            Document      Page 1 of 5
Fill in this information to identify the case:
Debtor 1      Darrall A. Griffin
Debtor 2
(Spouse, if filing)
United States Bankruptcy Court for the: Eastern District of Virginia (Alexandria)
Case number 16-13433-BFK


Official Form 410S1
Notice of Mortgage Payment Change                                                                                12/15


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest
in the debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount.
File this form as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy
Rule 3002.1.

Name of creditor: U.S. Bank National Association, as Indenture Trustee        Court claim no. (if known):       9-2
on behalf of and with respect to Ajax Mortgage Loan Trust 2018-A
Mortgage-Backed Notes

Last 4 digits of any number you use to               XXXXXX-500                Date of payment change:
identify the debtor’s account:                                                 Must be at least 21 days 09/01/2019
                                                                               after date of this notice

                                                                               New total payment: $ 2,454.13
                                                                               Principal, interest, and escrow, if any
Part 1:         Escrow Account Payment Adjustment

1.    Will there be a change in the debtor’s escrow account payment?
      No
      Yes.
         Attach a copy of the escrow account statement prepared in a form consistent with applicable
nonbankruptcy law. Describe the basis for the change. If a statement is not attached, explain why:

            Current escrow payment: $       351.51                 New escrow payment: $            437.03
Part 2:         Mortgage Payment Adjustment

2.  Will the debtor’s principal and interest payment change based on an adjustment to the interest rate
on the debtor's variable-rate account?
      No
      Yes.
         Attach a copy of the rate change notice prepared in a form consistent with applicable
nonbankruptcy law. If a notice is not attached, explain why: :

      Current interest rate:        ________________ %             New interest rate:         ________________ %
      Current principal and interest payment: $   ___________      New principal and interest payment: $     ___________
            Case 16-13433-BFK                      Doc         Filed 08/08/19 Entered 08/08/19 15:03:32                  Desc Main
                                                               Document      Page 2 of 5
Debtor 1         Darrall A. Griffin                                                                        Case number (if known) 16-13433-BFK
                First Name        Middle Name   Last Name



Part 3:              Other Payment Change
3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or
loan modification agreement.
(Court approval may be required before the payment change can take effect.)
     Reason for change: ________________________________
         Current mortgage payment: $                     _______________     New mortgage payment: $              _______________

Part 4:              Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your
address and telephone number.
Check the appropriate box.

      I am the creditor.
      I am the creditor’s authorized agent.
I declare under penalty of perjury that the information provided in this claim is true and correct to the
best of my knowledge, information, and reasonable belief.


         /s/ Andrew Todd Rich                                                                   Date   August 8, 2019
         Signature


Print:               Andrew Todd Rich                                                   Title   Attorney
                     First Name     Middle Name    Last Name

Company              BWW Law Group, LLC
Address              8100 Three Chopt Road, Suite 240
                     Number        Street

                     Richmond, VA 23229
                     City            State   ZIP Code

Contact phone        (804) 282-0463                                            Email   bankruptcy@bww-law.com




Official Form 410S1                                     Notice of Mortgage Payment Change                                     page 2
       Case 16-13433-BFK        Doc     Filed 08/08/19 Entered 08/08/19 15:03:32            Desc Main
                                        Document      Page 3 of 5
                                       CERTIFICATE OF SERVICE

    I certify that on this 8th day of August, 2019, the following person(s) were or will be served with a copy of
       the foregoing filed pleading electronically via the CM/ECF system or by first class mail, postage prepaid:

Judy A. Robbins, Trustee
115 South Union Street, Room 210
Alexandria, VA 22314

Daniel M. Press
6718 Whittier Ave., Suite 200
McLean, VA 22101

Darrall A. Griffin
5672 Tower Hill Circle
Alexandria, VA 22315

Darrall A. Griffin
759 Delaware Ave SW
Washington, DC 20024




                                                 /s/ Andrew Todd Rich
                                                ____________________________
                                                Andrew Todd Rich
                                                Attorney
                                                BWW Law Group, LLC
Case 16-13433-BFK   Doc   Filed 08/08/19 Entered 08/08/19 15:03:32   Desc Main
                          Document      Page 4 of 5
Case 16-13433-BFK   Doc   Filed 08/08/19 Entered 08/08/19 15:03:32   Desc Main
                          Document      Page 5 of 5
